Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200218979 A1 to Kwon et al. (hereinafter, Kwon) in view of US 20210055728 A1 to Pomish.
Regarding for claim 1, Kwon discloses: a method for off road driving {paragraph [0049]: methods described herein may be used by… off-road vehicles}, the method comprises: obtaining environment sensed information about an environment of a vehicle, by one of more vehicle sensors of the vehicle and while driving over an off road path {abstract: a deep neural network (DNN) is trained… using sensor data representative of motion of an ego-vehicle and/or sensor data from any number of depth predicting sensors… functions each corresponding to a particular portion of the environment that depth is predicted for}; detecting, by a machine learning process, an off road driving event {[0049]: methods are disclosed related to computing distances to obstacles, objects, a free-space boundary(ies), and/or other portions of an environment using machine learning model(s), and system and methods for training the machine learning model(s) to accurately and robustly predict the same… described with respect to an example autonomous vehicle / Examiner note that autonomous vehicle driving in an environment with obstacles, objects and boundaries implies off road driving event.}; determining, by the machine learning process, a characteristic behavior of vehicles when facing the off road driving event; and responding, at least in part by the machine learning process, to the occurrence of the off road driving event {[0238]: The SoC(s) 2104 may be an end-to-end platform with a flexible architecture that spans automation levels 3-5, thereby providing a comprehensive functional safety architecture that leverages and makes efficient use of computer vision and ADAS techniques for diversity and redundancy, provides a platform for a flexible, reliable driving software stack, along with deep learning tools. / Examiner note that use of ADAS by driving software along with deep learning means determining characteristic behavior of vehicle and responding by the machine learning process}.
Kwon does not explicitly disclose that the steps of obtaining environment sensed information about an environment of a vehicle, and  determining a characteristic behavior of vehicles are performed for a vehicle of a certain model. 
	Pomish teaches that it was old and well known at the time of filing in the art of off road driving to relate environment sensing and vehicle behavior characteristic to a vehicle of a certain model in paragraph [0029]: the systems and methods may be used with off-road vehicles. / [0062]: analysis circuit 422 receives data relating to the vehicle and the environment … information such as vehicle parameters and potential solutions. Vehicle parameters may include… vehicle make and model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific vehicle model feature of Pomish with the described invention of Kwon in order to adopt vehicle model as a factor in off-road driving.
Similar logic applies to claim 15.
Regarding claim 9, which depends from claim 1, Kwon discloses: wherein the responding comprises changing a control of the vehicle {[0238] Examiner note that use of ADAS by driving software along with deep learning implies changing vehicle control depending on driving environment.}.
Regarding claim 10, which depends from claim 1, Kwon discloses: wherein the responding comprises suggesting a driving path to a driver {[0049]: methods described herein may be used by non-autonomous vehicles… in path planning}.
	Regarding claim 11, which depends from claim 1, Kwon discloses: wherein the responding comprises performing an autonomous driving of the vehicle {[0180]: an autonomous vehicle in accordance with embodiments of the present disclosure}.
	Regarding claim 12, which depends from claim 1, Kwon discloses: wherein the responding comprises generating an off road driving event alert {[0266]: FCW systems are designed to alert the driver to a hazard}.
	Regarding claim 13, which depends from claim 1, Kwon discloses: wherein the responding comprises suggesting a driver to change a driving configuration of the vehicle {[0271]: RCTW systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle 2100 is backing up. / Examiner note that RCTW systems effectively suggest a driver braking, which is changing a driving configuration.}.
Regarding claim 14, which depends from claim 1, Kwon discloses: wherein the responding comprises changing a driving configuration of the vehicle {[0271]: Some RCTW systems include AEB to ensure that the vehicle brakes are applied to avoid a crash}.
Claim(s) 2-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Pomish and in further view of WO2020079508A1 to Raichelgauz et al. (hereinafter, Raichelgauz).
	Regarding claim 2, which depends from claim 1,  Kwon discloses: wherein the machine learning process was trained by a training process that comprises: obtaining off-road sensed information sensed by vehicles; wherein the off-road sensed information comprises environment off-road sensed information {abstract}.
Kwon does not explicitly disclose:
[1]	the off-road sensed information comprises off-road telematic sensed information indicative of behaviors of vehicles; and
[2]	clustering the off-road environment sensed information to provide first clusters; and generating second clusters, whereas different second clusters are associated with different characteristic behaviors of vehicles when facing different off road driving events; wherein the generating of the second clusters comprises clustering the first clusters based on off-road telematic sensed information associated with the off-road environment sensed information of the first clusters.
[3]	the vehicle is a vehicle of a certain model.
	Raichelgauz teaches [1], [2] that it was old and well known at the time of filing in the art vehicle control:
[1]	the off-road sensed information comprises off-road telematic sensed information indicative of behaviors of vehicles {[001012] Step 6603 includes receiving behavioral information of the vehicle while driving… can be obtained via a Can BUS, telematic system and the sensors.}
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the telematic system of Raichelgauz with the described invention of Kwon in order to adopt telematic system as a source of driving information.
[2]	clustering the off-road environment sensed information to provide first clusters; and generating second clusters {[00289]: Object detection may include comparing a signature of an input image to signatures of one or more cluster structures in order to find one or more cluster structures that include one or more matching signatures that match the signature of the input image}, whereas different second clusters are associated with different characteristic behaviors of vehicles of the certain model when facing different off road driving events {[00289]: comparing a signature of an input image to signatures of one or more cluster structures / [00296]: The shape information related to an input image that matches one or more of the cluster structures may be calculated based on shape information related to matching signatures. / [00343]: Step 8026 may include adding the first signature and the second signature to a certain concept structure that is associated with the object. / Examiner note that different signatures mean different driving data, therefore different characteristic behavior of vehicle, and signatures are essential parts of a cluster and therefore a second signature is related to a second cluster}; wherein the generating of the second clusters comprises clustering the first clusters based on off-road telematic sensed information associated with the off-road environment sensed information of the first clusters {[001012]: Step 6603 includes receiving behavioral information of the vehicle while driving… can be obtained via a Can BUS, telematic system and the sensors. / Examiner note that telematic system is a source of telematic data that is associated with sensed information by the sensors.}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the double clustering feature of Raichelgauz with the described invention of the modified Kwon for more precise analysis of driving behavior based on telematic data and vehicle sensor data.
[3]	Pomish teaches in paragraphs [0029], [0062] that the analyzed data are for a vehicle of a certain model. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific vehicle model feature of Pomish with the described invention of Kwon in order to adopt vehicle model as a factor in off-road driving.
	In summary, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the telematic system and the double clustering feature of Raichelgauz, and the specific vehicle model feature of Pomish with the described invention of Kwon for more precise analysis of driving behavior based on telematic data, vehicle sensor data and the model of the vehicle.
	Similar reasoning applies to claim 16.
Regarding claim 3, which depends from claim 2, Raichelgauz teaches: wherein the generating comprises performing one or more clustering iterations until providing the different second clusters are associated with different characteristic behaviors of vehicles of the certain model when facing different off road driving events {[0089]: The generation of the signature is executed in an iterative manner that includes multiple iterations,  each iteration may include an expansion operations that is followed by a merge operation. The expansion operation of an iteration is performed by spanning elements of that iteration. By determining, per iteration, which spanning elements (of that iteration) are relevant - and reducing the power consumption of irrelevant spanning elements - a significant amount of power may be saved./ [00179]: The applying of the dimension expansion process of an iteration may include (a) determining a relevancy of the spanning elements of the iteration; and (b) completing the dimension expansion process by relevant spanning elements of the iteration and reducing a power consumption of irrelevant spanning elements until, at least, a completion of the applying of the dimension expansion process. / Examiner note that completing the expansion process including the iterations implies performing iterations until the second clusters associated with different behavior of vehicles}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the iteration feature of Raichelgauz with the described invention of the modified Kwon in order to output more precise result with second clustering.
Regarding claim 4, which depends from claim 2, Kwon discloses: wherein an off road driving event is indicative of at least one out of a one or more parameter of one or more obstacle, one or more off road path parameter, one or more weather condition, and one or more illumination condition {[0007]: methods are disclosed that accurately and robustly predict distances to objects, obstacles}.
	Regarding claim 5, which depends from claim 4, Kwon discloses: wherein the one or more off road path parameter comprises at least one out of a slope of an off road path segment that precedes the vehicle, a curvature of the off road path segment, a roughness of the off road path segment, and a type of the off road path segment {[0128]: linear curve 1022 may be used as the upward curve 1002 for the safety boundary}.
Regarding claim 6, which depends from claim 4, Raichelgauz teaches: wherein the one or more off road path parameter comprises a presence of mud in an off road path segment that precedes the vehicle, and an estimated difficulty level of passing the mud {[00704]: it may be observed that the slight depression may fill with water or mud... the driving policies for recurring obstacles 50 may more heavily weight other environmental factors, e.g., season or weather, than the driving policies for obstacles 40. / Examiner note that heavy weighting means estimating difficulty level}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mud observing feature of Raichelgauz with the described invention of the modified Kwon in order to consider mud as road path parameter.
Regarding claim 7, which depends from claim 2, Raichelgauz teaches: wherein the training process is an unsupervised training process {[00699]: the determination of associated driving policies may be prepared based on unsupervised analysis of raw driving data}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unsupervised analysis feature of Raichelgauz with the described invention of the modified Kwon in order to adopt unsupervised training.
Regarding claim 8, which depends from claim 2, Kwon discloses: wherein the obtaining of the off-road sensed information sensed by vehicles comprises selecting the off-road sensed information out of a data set of sensed information that also comprises road sensed information {abstract, [0281]: server(s) may transmit… map information, including information regarding traffic and road conditions.}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661